t c memo united_states tax_court theolia millsap petitioner v commissioner of internal revenue respondent docket no filed date theolia millsap pro_se richard s goldstein and roslyn d grand for respondent memorandum opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to the provisions of sec_7443a of the internal_revenue_code_of_1986 as amended and rule sec_180 sec_181 and sec_183 the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge this case is before the court on respondent's motion to dismiss for lack of jurisdiction on the ground that the petition was not filed within the time prescribed by sec_6213 or sec_7502 background on date respondent sent petitioner duplicate original notices of deficiency for the taxable years and the first notices of deficiency in the first notices of deficiency respondent determined the following deficiencies in petitioner's federal income taxes and additions to tax additions to tax sec sec sec sec year deficiency a a a dollar_figure dollar_figure dollar_figure applicable dollar_figure big_number big_number applicable big_number big_number applicable big_number big_number --- --- big_number for and sec_6653 for and sec_6653 also on date respondent sent petitioner and his wife bertha millsap duplicate original notices of deficiency for unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure the taxable years the second notices of deficiency in the second notices of deficiency respondent determined the following deficiencies in petitioner's and mrs millsap's federal income taxes and penalties and additions to tax additions to tax sec sec sec sec year deficiency a a dollar_figure --- dollar_figure dollar_figure --- big_number dollar_figure --- --- dollar_figure big_number big_number --- --- the first notices of deficiency were sent by certified mail and were addressed to petitioner pincite atteiram drive rome georgia the atteiram drive address and pincite east 11th street rome georgia the east 11th street address the second notices of deficiency were also sent by certified mail and were addressed to petitioner and mrs millsap at the atteiram drive address and at the east 11th street address the notices of deficiency that were mailed to the east 11th street address were returned to respondent by the postal service marked attempted not known rome ga the notices of deficiency that were mailed to the atteiram drive address were not returned to respondent on date prior to the mailing of the first and second notices of deficiency respondent sent petitioner a notice of jeopardy_assessment and right of appeal for the taxable years and the first jeopardy notice on the following day date respondent sent petitioner and mrs millsap a notice of jeopardy_assessment and right of appeal for the taxable years and the second jeopardy notice both the first and second jeopardy notices were sent by certified mail and were addressed to petitioner and mrs millsap at the atteiram drive address both such notices were delivered to and receipted by bertha millsap on date petitioner and mrs millsap filed joint federal_income_tax returns for and in date both returns listed the east 11th street address as petitioner's and mrs millsap's home address petitioner did not file an income_tax return for in mailing the first and second notices of deficiency on date respondent utilized the east 11th street address because that was the address listed on petitioner's most recently filed income_tax returns in mailing duplicate original notices respondent utilized the atteiram drive address because respondent's agents acting on information furnished by a third- party earlier in the year had actually observed petitioner pincite respondent's records indicate that petitioner did not file an income_tax return for however petitioner attached a copy of a purported joint_return for that year to his rule c statement that copy however does not bear the signature of either petitioner or mrs millsap in contrast that copy does bear a preparer's signature and the date of date further that copy lists the east 11th street address as petitioner's and mrs millsap's home address that address moreover respondent's collection officer and other agents had executed a writ of entry at the atteiram drive address on date and mrs millsap was present at such time in date respondent's collection officer seized an automobile operated by mrs millsap at the time of the seizure which occurred on the premises of mrs millsap's employer in rome georgia the collection officer first learned that mrs millsap and or petitioner had purportedly moved to landrum place rome georgia the landrum place address petitioner filed a petition for redetermination with the court on date the petition arrived at the court in an envelope bearing a u s postal service postmark date of date as indicated respondent filed a motion to dismiss for lack of jurisdiction on the ground that the petition was not timely filed petitioner filed an objection to respondent's motion in which he stated that he had moved in date from the atteiram drive address to the landrum place address and did not receive any notice_of_deficiency in his objection petitioner also stated that respondent's collection officer knew of the change_of address because the officer had seized mrs millsap's automobile at the time that the petition was filed petitioner resided in atlanta georgia in a subsequent document filed with the court petitioner admitted that he was living at the atteiram drive address on date but that he did not receive any notice_of_deficiency at that address petitioner stated further that he had moved from the east 11th street address in and that his last_known_address was nourcross way rome georgia this matter was called for hearing at the court's motions session in washington d c on date counsel for respondent appeared at the hearing and presented argument and exhibits in support of the pending motion petitioner did not appear at the hearing on date however he did file a rule c statement attached to which were some copies of my tax these documents include copies of purported federal and state corporate_income_tax returns for petitioner's company millsap construction for purported federal and state_income_tax returns for petitioner and mrs millsap for see supra note the federal_income_tax return for petitioner and mrs millsap for see supra p the edition of publication the national five- digit zip code and post office directory published by the u s postal service does not list any nourcross way in rome georgia there is however a norcross way in rome georgia we note that documents pertaining to the taxable_year that were attached to petitioner's rule c statement viz forms 1099-misc purportedly issued by millsap construction repeatedly reference n crossway st rome ga the zip code directory does not list n crossway or crossway in rome georgia a purported state_income_tax return for petitioner and mrs millsap for and purported federal and state_income_tax returns for petitioner and mrs millsap for all of these documents list the east 11th street address as the applicable address the remaining documents attached to petitioner's rule c statement include a purported form_4868 application_for automatic_extension of time to file u s individual_income_tax_return for dated date and forms 1099-misc with transmittal form for millsap construction for all of these remaining documents except for those described supra note list n crossway st rome georgia as the applicable address see supra note discussion the court's jurisdiction to redetermine a deficiency depends upon the issuance of a valid notice_of_deficiency and a timely filed petition rule a c 93_tc_22 90_tc_142 sec_6212 expressly authorizes the commissioner after determining a deficiency to send a notice_of_deficiency to the taxpayer by certified or registered mail it is sufficient for jurisdictional purposes if the commissioner mails the notice three of the forms purportedly issued to a terry satterfield a joshua watkins and a phil johnson list as the recipients' addre sec_12 landrum place rome georgia ie the landrum place address two of the remaining forms list landrum place and landrum place as the recipients' address of deficiency to the taxpayer at the taxpayer's last_known_address sec_6212 81_tc_42 if a notice_of_deficiency is mailed to the taxpayer at the taxpayer's last_known_address actual receipt of the notice by the taxpayer is immaterial 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 frieling v commissioner supra pincite the taxpayer in turn generally ha sec_90 days from the date that the notice_of_deficiency is mailed to file a petition in this court for a redetermination of the deficiency sec_6213 there is no question that the first and second notices of deficiency were mailed to petitioner on date further there is no question that the petition was not filed until date well after the expiration of the critical 90-day period for filing a timely petition accordingly it follows that we must dismiss this case for lack of jurisdiction however in view of petitioner's assertion that the notices of deficiency were not mailed to petitioner at his last_known_address the issue presented is whether the dismissal of this case should be based on petitioner's failure_to_file a timely petition under sec_6213 or respondent's failure to issue a valid notice_of_deficiency under sec_6212 if jurisdiction is lacking because of respondent's failure to issue a valid notice_of_deficiency we will dismiss on that ground rather than for lack of a timely filed petition 92_tc_729 affd without published opinion 935_f2d_1282 3d cir 74_tc_430 74_tc_377 as indicated the parties disagree whether the first and second notices of deficiency were mailed to petitioner at his last_known_address as required by sec_6212 the phrase last_known_address is not defined in the code or in the regulations we have held that a taxpayer's last_known_address is the address shown on his or her most recently filed return absent clear and concise notice of a change_of address 91_tc_1019 the burden of proving that the notice_of_deficiency was not sent to the taxpayer at his or her last_known_address is on the taxpayer yusko v commissioner supra pincite respondent contends that the atteiram drive address was petitioner's last_known_address if the atteiram drive address was not petitioner's last_known_address respondent submits that the east 11th street address was petitioner's last_known_address in either event respondent contends that the notices of deficiency are valid because they were sent to petitioner at his last_known_address in contrast petitioner contends that his last_known_address was either the landrum place address or nourcross way because no notice_of_deficiency was sent to him at either such address and further because he allegedly did not receive any notice_of_deficiency petitioner contends that the notices of deficiency that were issued by respondent are invalid the record in this case convincingly demonstrates that either the atteiram drive address or the east 11th street address was petitioner's last_known_address in view of the fact that respondent mailed duplicate original notices of deficiency to each such address we need not decide whether the atteiram drive address or the east 11th street address was petitioner's last_known_address in date petitioner filed his and income_tax returns both of those returns listed the east 11th street address as petitioner's home address and those returns were the ones that most recently preceded the mailing of the notices of deficiency on date therefore in the absence of clear and concise notice of a change_of address the east 11th street as previously mentioned actual receipt of a notice_of_deficiency by a taxpayer is immaterial if the notice is mailed to the taxpayer at the taxpayer's last_known_address 857_f2d_676 9th cir affg 88_tc_1042 89_tc_806 81_tc_42 address was petitioner's last_known_address under the rationale of abeles v commissioner supra pincite although there is no indication that petitioner himself ever gave respondent clear and concise notice of a change_of address respondent was advised by a third party early in that petitioner was residing at the atteiram drive address respondent's agents confirmed this fact by actual observation of petitioner at the atteiram drive address and by executing a writ of entry at that address on date moreover the jeopardy notices that were mailed to the atteiram drive address were delivered to and receipted by bertha millsap on date accordingly it was reasonable for respondent to mail duplicate original notices of deficiency to the atteiram drive address the foregoing analysis coupled with petitioner's admission that he was actually living at the atteiram drive address on date leads us to reject petitioner's contention that his last_known_address was either the landrum place address or nourcross way insofar as the landrum place address is concerned we observe that that address first came to light in date months after the mailing of the notices of deficiency when respondent's collection officer seized an automobile operated by mrs millsap and insofar as nourcross way is concerned we observe that no document in the record supports the existence of such an address and to the extent that such address may actually be n crossway st such latter address does not appear on any document in the record for a taxable_year after conclusion in view of the foregoing we hold that a notice_of_deficiency for the taxable years and and a notice_of_deficiency for were each sent to petitioner at his last_known_address accordingly those notices are valid and we must therefore dismiss this case for lack of jurisdiction on the ground that the petition was not timely filed to reflect the foregoing an order of dismissal will be entered granting respondent's motion to dismiss for lack of jurisdiction although petitioner cannot pursue his case in this court he is not without a remedy in short petitioner may pay the tax file a claim_for_refund with the internal_revenue_service and if the claim is denied sue for a refund in the federal district_court or the u s court of federal claims see 55_tc_138
